DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 5 - 11 are allowable. Claim 12 was previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 12/23/2019, are hereby withdrawn and Claim1 12 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2014/0332507 Matthias Fockele (‘Fockele hereafter), App 14/361156
U.S. 2011/0293771 Oberhofer et al. (‘Oberhofer hereafter), App 13/106142
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 14 are currently being examined. 
Claims 13 - 14 are withdrawn.
Claims 3 & 4 have been canceled.
Claims 1, 2, 5 - 12 are allowed.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  "pre-defined sets of beam parameter values are chosen such that the energy input per unit area in downfacing regions is lower than in sandwiched regions and/or the energy input per unit area in up-facing regions is higher than in sandwiched regions.”
The closest prior art is as cited above (‘Fockele & ‘Oberhofer). ‘Fockele & ‘Oberhofer do not teach: sets of beam parameter values where the energy input per unit area in downfacing regions is lower than in sandwiched regions and/ or the input per unit area in up facing regions is higher than in sandwiched regions. Neither of these references specifically state energy input or output per unit areas in either the downfacing or up facing regions, nor the sandwiched regions. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited. Claims 2, 5 – 7 & 9-11 are also allowed because they are dependent on claim 1.  

Claim[s] 8 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: "first region and said second region are scanned using polylines.”
The closest prior art is as cited above (‘Fockele & ‘Oberhofer). ‘Fockele & ‘Oberhofer do not teach: a first and second region being scanned using polylines. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
09/07/2022